DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This Application was filed on May 11, 2020 and is a divisional of Application 16/523,058 which was filed July 26, 2019, issued June 30, 2020 as US 10,695,351, and which claims priority to Provisional Application 62/711,862, filed July 30, 2018.

Information Disclosure Statement
The IDS dated 18 June 2020 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Claim Objection
Claim 2 is objected to as depending from a rejected base claim.
The claim is not allowable as written since it depends from rejected independent claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over BAUM (US 2016/0193213).

The Instant Claims
Independent claim 1 is drawn to a pharmaceutical composition comprising:
(a) a therapeutically effective amount of at least one compound selected from the group consisting of pentoxifylline, lisofylline, aminophylline, enprofylline, isbufylline, and combinations thereof, or a pharmaceutically acceptable salt(s), solvate(s) or hydrate(s) 
(b) a pharmaceutically acceptable carrier or excipient comprising a non-ionic polyoxyethylene-polyoxypropylene block copolymer, at a concentration of between about 0.01 mass % and about 1.0 mass % of the entire formulation, 
wherein the pharmaceutical composition is adapted for improving tear production in a mammalian subject suffering from an insufficient secretion thereof.

The “adapted for” language is interpreted as requiring that the composition have the features necessary to provide for the recited intended use of improving tear production in a mammalian subject suffering from an insufficient secretion thereof.  The intrinsic functional activity of the required therapeutically effective amount of at least one compound selected from the group consisting of pentoxifylline, lisofylline, aminophylline, enprofylline, isbufylline, and combinations thereof necessitates that the composition has all the structure necessary to provide for the intended use.  The composition must be compatible with administration to a mammalian subject such that the active drug substance contained therein can be delivered to the subject to achieve the intended use. This interpretation is consistent with the description of the specification, see paragraphs 14 and 22-25.
Claim 3 requires an additional polymeric excipient such as poly(acrylic acid).
Claims 4-7 require an additional active agent including commonly used anti-infectives such as the antibacterial agent moxifloxacin, the antiviral agent idoxuridine or the antifungal agent fluconazole.
Claim 8 requires that the concentration of the compound in the composition is between about 0.03 millimoles and about 3 millimoles of the compound per 1 uL of the composition.
Claims 9-10 relate to the intended use of the composition: “the insufficient tear secretion is caused by a disease,…”, such as keratoconjunctivitis sicca.  As described above, a composition with the required physical features is considered to possess all of the structure necessary to carry out such an intended use.
Claim 11 requires that the compound is pentoxifylline.
Claim 12 recites: “pharmaceutical composition of claim 1 consisting essentially of a therapeutically effective amount of pentoxifylline or a pharmaceutically acceptable salt, solvate or hydrate thereof, and a pharmaceutically acceptable excipient or carrier suitable for eye drop administration”.  Regarding claim 12, the transitional phrase “consisting essentially of” is construed according to MPEP 2111.03 III: 
“For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."” 
The specification does not clearly indicate what basic and novel characteristics are provided by the described composition nor provide any basis to conclude which if any commonly used pharmaceutical excipients would materially affect such characteristics. Further per 35 U.S.C. 112(d), “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”.
Thus, the composition of dependent claim 12 must contain the compound pentoxifylline, meet all the limitations of claim 1 and have properties that are “suitable for eye drop administration”.
Claim 13 requires that the composition be formulated in the form of eye drops.  Any claim 1 composition which has properties that are suitable for eye drop administration is within scope.
Claim 14 is a kit comprising:(a) the pharmaceutical composition of claim 1; (b) a device for topically administering the formulation; (c) a container for housing the pharmaceutical composition and the delivery device; and (d) instructions for use.  A device such as a dropper and a container such as vial or dropper bottle meet the (b) and (c) limitations.  Regarding the “instructions for use” this limitation is considered “printed matter”.  Per MPEP 2111.05, the Examiner has considered whether this printed matter is “functionally or structurally related to the associated physical substrate”.  Note in particular that: “where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.”
The fact pattern in the instant application is analogous, the printed set of instructions are not necessarily related to the particular chemical constituents of the claimed composition and can apply to various other similar compositions with the same intended use.  Therefore: “a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).”
The Prior Art and Differences between Prior Art & the Claims
BAUM discloses a composition which differs from that of independent claim 1 in that it comprises a non-ionic polyoxyethylene-polyoxypropylene block copolymer, at a concentration of about 3.3 mass % instead of between about 0.01 mass % and about 1.0 mass % of the entire formulation.
See example 1 on page 5:

    PNG
    media_image1.png
    852
    662
    media_image1.png
    Greyscale

Note that this example appears to be nearly word-for-word identical to that of instant example 1 on pages 10-11 of the specification.  
Note also that instant example 1 is the only example composition in the specification which comprises any amount of a non-ionic polyoxyethylene-polyoxypropylene block copolymer.
BAUM example 1 prepares a composition which comprises 90 ml of a solution which comprises about (4g Poloxamer per 120 g of solution) – this is about 3.3% of the total weight of the final composition which is an aqueous solution which is placed into a dropper bottle.  
The reference generically teaches a procedure of making a composition wherein the amount of non-ionic polyoxyethylene-polyoxypropylene block copolymer included in the composition is varied in order to obtain a product with desirable properties.  See for example page 4 at paragraph 59:

    PNG
    media_image2.png
    246
    673
    media_image2.png
    Greyscale
 
	The reference teaches that an appropriate amount of the non-ionic polyoxyethylene-polyoxypropylene block copolymer is added as a polymeric gel together with a quantity of water to give a clear solution of pentoxifylline.  Note that the resulting solution is not taught as needing to have gel properties, only that a gel-like polymer is one of the components of the solution.  Indeed, the included example 1 of such a composition is administered through a dropper and a material with a substantially gel-like consistency would not be appropriate for such a device.  
The reference teaches a broad range of appropriate amounts of the included polyoxyethylene-polyoxypropylene block copolymer which is “between about 0.01 mass % and about 20 mass %”, see paragraph 55 on page 4.  The range required by the instant claims: “between about 0.01 mass % and about 1.0 mass %”, overlaps with this range. 
    PNG
    media_image3.png
    157
    677
    media_image3.png
    Greyscale


Regarding the limitations of the dependent claims:
The included carbomer is a poly(acrylic acid) as required by instant claim 3.  The composition is an aqueous solution and has all of the features necessary to be used for eye drop administration to improve tear production, such as is required by instant claims 12-13. Such a composition is similarly “adapted for” the intended uses recited by instant claims 9-10 since it has the structure necessary.  The composition is taught as being contained in a dropper bottle which is a “kit” according to instant claim 14.  The composition comprises the compound pentoxifylline, per instant claim 11 at a concentration level that appears to fall into that specified by instant claim 8.  Regarding the further addition of active anti-infective agents to the composition, the reference teaches such addition at pages 3-4 in paragraphs 50-54.  Paragraph 51 suggests the addition of an antibacterial agent such as moxifloxacin per instant claims 4-5.  Paragraph 53 suggests the addition of an antiviral agent such as idoxuridine per instant claims 4 and 6.  The reference at least suggests that the sterility of the composition is an important feature (see paragraph 59) and the addition of such antimicrobials necessarily prevents growth of bacteria and/or contamination with viral substances.  The reference is silent as to the similar addition of commonly used antifungal agents such as fluconazole in order to prevent growth of fungi.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (E) and/or (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have varied the amount of polyoxyethylene-polyoxypropylene block copolymer in the aqueous solution compositions of BAUM in order to provide for effective compositions with appropriate properties.  The reference discloses a single example composition which differs from that claimed in that it has an amount of the block copolymer that falls outside the claimed range.  A skilled artisan would find good reason to vary the amount of the block copolymer present in the composition since the reference teaches that the amount is varied across a relatively broad range.  For instance the viscosity of the solution would be considered an important property since the example composition is taught as being used in a dropper. Drop size and flow rate, etc would be expected to depend on the viscosity.  The variation of the concentration of block copolymer would be expected to have a significant impact at least on this property.  
See MPEP 2144.05.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
In the instant case the claimed range falls within that taught by the prior art.  There does not appear to be any evidence in the instant disclosure that the narrower claimed range is critical to the function or properties of the composition.  For example, the single example of a composition containing any amount of the required polyoxyethylene-polyoxypropylene block copolymer described in the instant specification, appears to be completely identical to the single example disclosed in the BAUM reference.  No example of a claimed composition is made and tested in the present disclosure so no criticality has been established.
Therefore, the instantly claimed composition is obvious at least since it is not inventive to discover the optimum or workable ranges of polyoxyethylene-polyoxypropylene block copolymer by routine experimentation.

Thus, variation of the amount of block copolymer present in the reference composition according to the range taught in the reference, would lead to an instant composition reading on present claims 1, 3 and 8-13 and a kit according to claim 14.
Regarding claims 4-7, the reference suggests that the addition of other pharmacologically active compounds such as antiviral or antimicrobial agents is beneficial.  The particular agents required by claims 5-6 are among those suggested.  It would have been obvious to further modify the reference compositions according to these teachings and to add the suggested further agents to achieve the suggested benefits.  Instant claim 7 requires an antifungal agent such as fluconazole.  A skilled artisan would consider the addition of an antifungal agent to be obvious at least since common antibacterial and antivirals are suggested and the sterility of the composition is taught as being important.  A common antifungal agent such as fluconazole would thus be among those that would be considered in order to avoid contamination with fungi and/or to simultaneously treat or prevent fungal infection upon administration, in the same way as is suggested for bacterial and viral pathogens.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 2
	Claim 2 is not rejected over the prior art herein.  The claim requires that the composition of independent claim 1 contain an additional active ingredient: a therapeutically effective amount of an immunosuppressant selected from the group consisting of cyclosporine, tacrolimus, and combinations thereof.  The prior art of record does not teach or suggest a composition containing one or both of these particular immunosuppressant agents.  For example, the thermoreversible gel formulation described in Karolchyk (US20170112936, IDS, page 7, etc) can optionally contain beneficial amounts of immunosuppressant compounds as medicaments for treating dry eye syndrome (paragraph 78, etc).  There is no particular teaching, suggestion or other reason that would lead a skilled artisan to combine the teachings of the BAUM (US 2016/0193213) reference with those of Karolchyk.  For example, the gels of Karolchyk do not contain one of the required compounds (a) of the instant claims and have different properties and utilities than those of Baum, etc.
	The Examiner suggests that Applicant consider incorporating the claim 2 limitations into independent claim 1 and cancelling claim 2 in order to overcome the above obviousness rejection.  For example as in the below, or similar:
1. (Currently Amended) A pharmaceutical composition comprising:
(a) a therapeutically effective amount of at least one compound selected from the group consisting of pentoxifylline, lisofylline, aminophylline, enprofylline, isbufylline, and combinations thereof, or a pharmaceutically acceptable salt(s), solvate(s) or hydrate(s) thereof, 
(b) a therapeutically effective amount of an immunosuppressant selected from the group consisting of cyclosporine, tacrolimus, and combinations thereof, and
(c) a pharmaceutically acceptable carrier or excipient comprising a non-ionic polyoxyethylene-polyoxypropylene block copolymer, at a concentration of between about 0.01 mass % and about 1.0 mass % of the entire formulation, 
wherein the pharmaceutical composition is adapted for improving tear production in a mammalian subject suffering from an insufficient secretion thereof.

2. (Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625